 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   LAQUITTA ANN CAUDEL,             )                Case No.: 1:19-cv-1255 - JLT
                                      )
12            Plaintiff,              )                ORDER DISCHARGING THE ORDER TO SHOW
                                      )                CAUSE DATED OCTOBER 1, 2019
13       v.                           )
                                      )
14   COMMISSIONER OF SOCIAL SECURITY, )                (Doc. 4)
                                      )
15            Defendant.              )
                                      )
16
17          On October 1, 2019, the Court directed Plaintiff to show cause why her request to proceed in
18   forma pauperis should not be denied due to her failure to comply with the Court’s order to file an
19   amended application. (Doc. 4) On October 7, 2012, Plaintiff filed a response to the Court’s order,
20   explaining Plaintiff requested the assistance of her counsel to complete the form on October 2, 2012,
21   and the “office was not aware that the Plaintiff had missed the deadline regarding the amended
22   application.” (Doc. 5 at 2) The same date, Plaintiff also filed the amended application. (Doc. 6)
23   Therefore, the order to show cause dated October 1, 2019 (Doc 4) is DISCHARGED.
24
25   IT IS SO ORDERED.
26      Dated:     October 11, 2019                           /s/ Jennifer L. Thurston
27                                                     UNITED STATES MAGISTRATE JUDGE

28

                                                        1
